 522DECISIONSOF NATIONALLABOR RELATIONS BOARDJero SteelTreating,Inc. and Truck Drivers,Oil Drivers,Filling Station and Platform Workers Union Local 705,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Case13-CA-8407May 19, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn February 20, 1969, Trial ExaminerBenjamin K.Blackburn issued his Decision in the above-entitled pro-ceeding, finding that Respondent had violated Section8(a)(1),(3), and (5) of the National Labor Relations Act,as amended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Decision anda supporting brief and General Counsel filed a "MotiontoDisregard Respondent's Exceptions," and a briefin support of the Trial Examiner's Decision.On July 7, 1969, the Board issued an order reopeningrecord and remanding proceeding to Regional Directorfor further hearing before Trial Examiner Blackburnon certainissuesraised by Respondent's exceptionsto the Trial Examiner's findingsconcerning (a) the com-position of the appropriate unit described in the com-plaint's 8(a)(5) allegations and (b) the majority statusof the Charging Union in the appropriateunit.Pursuantto that order a further hearing was conducted beforethe Trial Examiner on August 13 and September 23,1969.On October 29, 1969, the Trial Examiner issuedhis attached Supplemental Decision in which he resolvedthe unit composition and majorityissuesremanded tohim and, on the record as a whole, reaffirmed his earlierconclusions concerning Respondent's violations of Sec-tion 8(a)(1),(3), and (5) of the Act. Accordingly, theTrial Examiner recommended that the Board issue theRecommended Order contained in his Decision of Febru-ary 20, 1969. Thereafter Respondent filed exceptionsand the Charging Party filed cross-exceptions to theSupplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the entire record in thiscase, including the evidence adduced at both hearings,the Trial Examiner's Decision and Supplemental Deci-sion, the exceptions, cross-exceptions and briefs, andhereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, as hereinafter modified.Contrary to the Trial Examiner, we find that Respond-ent did not violate Section 8(a)(5) and (1) of the Act,as alleged, by refusing to accede to the Union's April26, 1968, recognition demand,since in ouropinion,the record does not adequately establish the Union'sstatusas the majority representative of the employeesin the appropriate unit at the time of the refusal. Ourreasons follow:The Trial Examiner found, and weagree,that theappropriate unit encompasses all nonsupervisory produc-tion and maintenance employees including truckdrivers;that there were 31 employees in that unit as of April26, 1968; and that the Union hadin itspossessionvalid authorization cards signed by 15 of these 31 employ-ees asof that date. The Trial Examiner further found,and weagree, that an additional authorization card pur-portedly signed by employee Angelo Mercado, and iden-tified as General Counsel's Exhibit 4-M, was not infact signed by Mercado and could not therefore berelied upon in resolving the issue of the Union's numeri-calmajority. However, the Trial Examiner also found,on the basis of certain testimony by Mercado, thatMercado had signified his intent to join the Union bysigninga blank piece of paper. The Trial Examinertherefore concluded that the Union in fact represented16 employees out of the 31 in the unit when it demandedrecognition on April 26, 1968.We do not adopt theTrial Examiner's finding and conclusion in this respect.We regard Mercado's testimony on this point-relevantportions of which are quoted in the margin-as tooconfusing and equivocal to constitute proof of Mercado'sdesignation of the Unionas hisrepresentative on orbefore April 26, 1968.' We hold, accordingly, that theUnion has failed to establish that it enjoyed majoritystatus when it requested and was refused recognition.It follows that the complaint's allegation that Respondentviolated Section 8(a)(5) of the Act must be, and ithereby is, dismissed.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner with the following modifica-tions:1.Substitute the following for paragraph 2(a):"(a)Offer to Kinley Wallace and to Walter Willisimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiva-lent positions,without prejudice to any seniority orMercadotestified inpart as followsQ Is that yoursignature9[on GC's Exhibit 4-M,]A I tell you thatismy nameQ Is that yoursignature9A. It is myname and address,but I didn't sign the paperlike that****Q.What did Mr Cisero [Union Agent] say to you and whatdid you say to him9A If I wantedto join theunion, sign this piece of paperBut it wasn't a paper like that, that Ican tell youQ. Didyou sign this paper, though9A Not a paper-This got my name on it, but it's not likethisQ But that's your signature9A Right It was lust a plain piece of paper.182 NLRB No. 75 JERO STEEL TREATING, INC.523'other rights and privileges previously enjoyed and makeach whole for any loss of pay suffered as a resultet forth in the Section entitled 'The Remedy.' "2.Delete paragraphs 1(c) and 2(d) of the Order andenumber the paragraphs presently numbered 1(d) and(e).3.Delete the last full indented paragraph of thekppendix together with the description of the unit asherein contained.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Trial Examiner: heardhis case, pursuant to due notice, in Chicago, Illinois,toDecember 3, 4, and 5, 1968.' It arose on April6when Truck Drivers, Oil Drivers, Filling Stationand Platform Workers Union, Local 705,International3rotherhood of Teamsters, Chauffeurs, Warehousemenind Helpers of America, referred to herein as the Charg-ng Party or the Union, filed an unfair labor practice.barge against Jero Steel Treating, Inc., referred toIerein as Respondent. On the basis of that charge,he General Counsel of the National LaborRelations3oard, by the Regional Director for Region 13 (Chicago,Ilinois), issued a complaint against Respondent on Sep-ember 30 in which he alleged that Respondent had'iolated Section 8(a)(1),(3), and (5) of the National LabortelationsAct, as amended.Respondent's answer to the complaint, filed on Octo-ler 10, denies the commission of any unfair labor prac-ices.On November 12 Respondent filed a motion totay the hearing herein "until such time as the Employeeslaimed as an appropriate bargaining unit by the Union,ave had an opportunity to participate in a Union repre-entation election either agreed to by the parties herein,rdirected by the Board." On November 18 the Regional)irector for Region 13 denied Respondent's motion onhe ground that "there is no question concerning repre-entation in this matter . . . the petition [filed bytespondent on November 12 in Case 13-RM-942] having,een dismissed . . ." simultaneously with issuance ofhe order denyingRespondent'smotionherein. At the)pening of the hearing before me on the morning ofDecember 3, Respondent moved for a continuance onthe ground that its request, filed November 27, forBoard review of the Regional Director's actions in thiscase and Case 13-RM-942 was pending. I denied themotion. On December 3 the Board denied Respondent'srequest for review, a fact which became known atthe hearing on December 4. The issues litigated beforeme were: (1) Did Respondent violate Section 8(a)(3)and (1) by terminating the employment of Kinley Wallaceand Walter Willis for union activities; (2) did Respondentviolate Section 8(a)(1) in a conversation between itsexecutive vice president and one of its employees; and(3) did Respondent violate Section 8(a)(5) and (1), under'All dates are 1968, unless otherwise specifiedthe so-calledJoy Silk Millstheory,2 by refusing to recog-nize and bargain with the Charging Party as the represent-ative of its production and maintenance employees.Respondent's motion to dismiss, which I took underadvisement at the close of the hearing, is disposedof by my conclusions herein.All parties appeared at the hearing and were givenfull opportunity to participate, to adduce relevant evi-dence, to examine and cross-examine witnesses, to argueorally, and to file briefs.Upon the entire record,3 including briefs filed byRespondent, the General Counsel, and the ChargingParty, and from my observation of the demeanor ofthe witnesses while testifying under oath, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent, an Illinois corporation,isengaged inthe business of heat treating steel products at its plantin Skokie,Illinois. Its annual indirect outflow exceeds$50,000.On the basis of these admitted facts, I findthatRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I findthat the Charging Party is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsRespondent's business suffered a decline in the latterpart of 1967. In the first 4 months of 1967 it showeda net profit of $35,802.22. By the end of the year,however, its profit for the entire year had shrunk toonly $22,267.02. Consequently, in November 1967 RobertMichaels was brought in as executive vice presidentto straighten out the situation.4 In January and FebruaryRespondent suffered an additional loss of $20,971.29.March showed a profit of $7,102.48; April, a loss of$633.10.2JoySilkMills, Inc ,85NLRB 1263, enfd as modified 185 F 2d732 (C.A D C ), certdenied341 U S 9143The following corrections in the record are orderedP 91, I 17-- insert"4-D" after "Exhibits" so that line reads "Exhibits 4-D, H, and I are "P 271, I 6-substitute"Walter Marecki" for "he."With respect to the former correction,the General Counsel identifiedhis exhibits 4-D, 4-H,and 4-Iat one time on page 86-A and offeredthem into evidence as a group on p 89 In ruling on his offer onp 91, I inadvertently neglected to mention 4-D with 4-H and 4-IWith respect to the latter, internal evidence makes evident the factthat interrogation of the witness switched from questions about theduties of employee Walter Descher to Walter Marecki at that point'He left in July 1968 when Respondent could no longer affordhis services. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDKinley Wallace was hired by Respondent in October1962 at an hourly rate of $1 50 In October 1967 hisratewas increased from $2 65 to $2 75 an hour andhe was given the title of foreman On Friday, April12,Michaels demoted him because of dissatisfactionwith the way Wallace was carrying out his supervisorydutiesOn April 13 Respondent posted a notice onits bulletin board which reads, in pertinent partNOTICE ToAll Supervisors&Production EmployeesAs of Monday April 15, 19681KinleyWallace asked to be relived [sic] ofany supervisory" position and responsibilityHeis now an operator 1st shiftJames Jerousek JrGeneral ManagerWalter Willis was first hired by Respondent in January1966He worked partly as a truckdriver and partlyin the service department until he quit in April 1967,advancing from astartingwage rate of $2 an hourto $2 80 He was rehired on January 23 at $2 80 anhour and worked in the service department On April7 he received a raise to $2 90 Other employees receivedan increaseat thesame timeAllen Zager, who alsoworked in the service department, was hired by Respond-ent after January 1966 but before January 1968In early April Willis contacted the Charging Partyabout representingRespondent'semployees It wasarrangedthat an organizer would meet with employeesat the home of Wallace on the afternoon of Sunday,April 14Nine employees" attended the meeting Allninesigned authorization cards and turned them intothe organizer, George Gilmer On Gilmer's instructionsthey did not date the cardsThe next day Willis and Wallace tried to sign upDennis Roberts, an employee, at the plant RobertsrefusedHe told Robert Erndahl, another employee,aboutWillis' andWallace's effort toget him to signan authorization card and asked him whether he hadbeen invited to the meeting Erndahl relayed this information to James Jerousek, Jr , Respondent's general manag-'The General Counsel contends that Wallace was never a supervisorwithin the meaning of the Act He would distinguish Wallace fFomthreemen who were employed by Respondent on April 26 the daythe Charging Party demanded recognition whose names are followedby the notationForemanon a list of employees as of that dateand who all parties agree are supervisors within the meaning of theAct Ican find no basis in the record for making the distinctionGeneral Counsel seeks However the fact that Wallace was a supervisorwithinthemeaningof the Act from October 1%7 until April 12 hasno significance It is undisputed that he was a rank and file employeefrom April13 until 24 the date of his dischargeThereforeRespondentcannot defend that aspect of this case on the ground that supervisorsare not within the protectionof the ActM1WallaceWillisAngel FelicianoAntonio Feliciano Frank CiseroWillie Brooks McArthur Brooks Herbert Tribble and M C Pooleer7 and son of its president, including the fact thatmeeting had been held at Wallace's homeOn April 15, at work, Wallace signed up AugustinDavid and James Watts On Tuesday, April 16, at work,Willis signed up Columbus Johnson, Leon Vasquez,and Anthony Marusich, Wallace signed up DionisioDavidThe six additional cards signed by employeeson April 15 and 16 were also turned in to GilmerThe General Counsel relies on the 15 cards signed byRespondent's employees on April 14, 15, and 16 toprove the Union's majorityNone of them bears adate Four of them contain no entry in the blank followingthe printed words "Ido herebydirect andauthorize my employer " On several others, the words"Jero Steel Treating'were inserted by a person otherthan the employee who signed the cardSometime during the week of April 14, Michaelscalled Willie Brooks into his office and asked him whetheranything was wrong, pointing out that Brooks had beenacting sort of funny In the ensuing discussion Michaelsasked Brooks whether the men had just had ameetingin the dressing room Brooks replied that they hadonly been changing clothes in order to go to workMichaels asked Brooks if he had a union card Brooksreplied noMichaels asked Brooks if any of the othermen had one Brooks replied, "Not that I know ofWhy don't you ask them9""During his tenure as executive vice president Michaelsprepared several lists of employees to be laid off inorder to improve Respondent's economic position PriortoApril 24 none of these recommendations was everacted onOn April 22 Michaels drafted and sent toJerousek, Sr , and Jr a memorandum which readsReduction of labor force effective on Friday April26, 1968, at the end of each shift In the followingorder as requiredKindley [sic] WallaceHerb TribbleAllen ZagerWalter WillisFrank CiseroDavid Dionisio [sic]Art BrooksM C PooleAugie DavidLeon Vasquez'While conceding Jerousek Jr s title Respondent s counsel contendsthat Respondent is not bound by his actions or his knowledge becausehe s a young man and I don t think he has the authority to makedecisions asMr Jerousek Sr who is the owner of the companyandMr MichaelsHis father testified that Jerousek Jralthoughsubordinate to Michaels supervised the foremen Also Michaels testifiedthat Jerousek Jrmade the decision to retain Wallace as a rankand file employee when Michaels demoted him from foreman Consequently I find that Jerousek Jr is an agent of Respondent and asupervisor within the meaningof the Act" I have credited Willie Brooks as to this conversation over Michaelsgeneral denial that he ever asked Brooks any questions about unionactivities after admitting that he had a conversation with Brooks inwhich he inquired whether anything was wrong JERO STEEL TREATING, INC.Allen Zager is the only employee named in this memoran-dum who did not sign a union authorization card onApril 14, 15, or 16. Respondent hired one employeeon each of the following dates in April: 8, 9, l1 (apart-time employee), 16, 23, and 24. ' The names ofthemen hired on April 9, 11, and 23 do not appearon the list of Respondent's employees as of April 26:The names of the men hired on April 8, 16, and 24do. Subsequently, Respondent hired one man each inMay, June, and July.James Jerousek, Sr., overruled Michaels' decisionto lay off 10 employees at the end of their shifts onApril 26. Instead, he decided to terminate the employ-ment of Zager, Wallace, and Willis on April 24. Wallacewas, Respondent's third oldest employee in continuousservice.There are no details in the record as to thetermination of Allen Zager other than the fact thathe was laid off on April 24 and recalled in late, May.The terminations of Kinley Wallace and Walter Willistook place as follows:A couple of hours after Wallace reported for workon the morning of April 24, James Jerousek, Jr., tookhim to Jerousek, Jr.,'s office. Jerousek, Jr., openedthe conversation by telling Wallace that he had gottenchewed out for not cutting Wallace's pay when Wallacewas demoted from foreman. Wallace replied that the$2.75 an hour he received was not supervisor's pay.At that point Michaels opened the door and walkedin.Jerousek, Jr., told Michaels that he had just toldWallace aboutgettingchewed out for not cutting Wallace'spay.Michaelssaid,"I told you, Junior, that youcan't take this man off the supervisor's job and puthim back in the shop. I told you to let him go whenhe refused the job. He's not happy." Wallace protestedthat he was happy and wanted to keep his job. MichaelstoldWallace that Wallace knew it would be best forhim to go. Michaels then left the room. Wallace askedJerousek, Jr., what he thought. Jerousek, Jr., said heagreed with Michaels.Wallace left the office, followed by Jerousek, Jr.He stopped at Angel Feliciano'swork station long enoughto get the Union's telephone number. He then wentto the locker room to change his clothes. Jerousek,Jr.,waited in the locker room while he did so. Whenhe had finished, Jerousek, Jr., took him to the servicedepartment to wait for his check. A few minutes laterJerousek, Jr., brought Wallace his check and escortedhim to the door. He was paid for 8 hours' work onApril 24. His personnel card bears the notation "4-24-68Laid off."Willis received a telephone call at home from Mrs.Jerousek, Sr., on the evening of April 23. She askedwhether Willis was coming to work the next day. Willisreminded her that he had arranged some time ago totake the day off because he had to go to court. Mrs.Jerousek asked him to come to the plant if he possiblycould.Williswent to court as scheduled April 24 and didnot get to Respondent's plantat all that day. A coupleof hours after he reported for work onthemorningof April 25, Jerousek, Jr., told him to report to Micahels525-inMichaels' office.Willis,did so.Michaels told Willisthat Respondent had been forced to let Zager go becauseof lack of work and was going to have to do the.same thing to Willis. Willis protested that he knew.therewas, lots of work and he could, not understandhow Respondent could be getting rid of anybody forlack of work under the circumstances. Michaels said,"Well, you know we don't keep any secrets aroundhere."Willis said, "What do you mean, secrets?"Michael said, "You know what you and the other fellowsare doing."" Willis asked, "What fellows9" Michaelschanged the subject,pointing out that Respondent hadexpected him to come in the day before and had evenpaid him for the entire day. He said that April 24would count as pay for the few hours work Willishad put in that morning. Jerousek, Jr.," was presentfor part of this interview.Willis received a check andleft.He was paid for 8 hours work on April 24. Hereceived no pay for April 25. His personnel card bearsthe notation "4-24-68 Laid off." His timecard bearsa notation in the columnfor April24 "Paid 8 hours(off on personal business)." It bears a notation in thecolumn for April 25 "Laid off until business improves."Willis received unemployment compensation from theState of Illinois for the period from April 28, the datehe applied for it, until May 25, the date on whichhe got another job. However, he,did not receive thisbenefit until August or September '1Number of orders received rather than their dollarvalue is.the significant statistic in Respondent's determi-nation of how much work it has on hand. In ,the periodjust prior toWillis' layoff, Respondent received thefollowing number of orders: During week ending March3, 715; March 10, 779; March 17, 723, March 24, 753;March 31, 750;. April 7, 720; April 14, 634; April 21,749; April 28, 657. The day-by-day record from whichthese figures are taken indicates that,in the latter week,work orders "in" dropped off slightly on Thursday,April 25, and substantially,on Friday, April 26.On the morning of April 26. Peter Janopoulos andGeorgeGilmer,organizers for theUnion, visitedRespondent's plant. They had with them the 15 authoriza-tion cards described above plus one more allegedly"Ihave creditedWillis as to this remark over Michaels'denialthat he made any such specific statement or referred in any way,either explicitly or implicitly,to the union activities of Respondent'semployeesMichaels' account of the termination interview was couchedin generalitiesHe stated at one point that he could not recall whatWillis saidHis testimony creates the impression that Willis did notsay anythingWillis' testimony,on the other hand,was sharp andspecific It impressed me as a credible account of the sort of exchangewhich would have taken place between the two men I observed onthe witness stand under the circumstances which admittedly prevailedat the time'"James Jerousek,Jr , 'was not called as a witness in the hearingbefore me '11 Although no statute or regulation has been brought to my attention,Ihave accepted the explanation of Respondent's counsel that the delaywas caused by the fact that Willis was compensated under proceduresapplicable to laid off employees rather than those applicable to dischargedemployees I attach no significance to the point Proceedings beforeState agencies concerned with administering unemployment compensa-tion statutes are not binding on the BoardW K ManufacturingCompany,161 NLRB 1185 526DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned by an employee of Respondent which GeneralCounsel was unable to authenticate during the hearingbefore me. They saw James Jerousek, Sr. Janopoulosacted as spokesman.Janopoulos told Jerousek, Sr., that the Union repre-sentedan overwhelming majority of Respondent'semployees, demanded recognition, and wanted to sitdown with him forthwith to conduct a card-check recog-nitionand to negotiate a contract. As he spoke Janopou-los fanned the cards in his hand like a deck of playingcards. Jerousek, Sr., glanced at them. However, hedid not take them into his hands, touch them in anyway, count them, read them, or inspect them closelyenough to determine how many cards Janopoulos washolding or whose names appeared on them.12 Jerousek,Sr., referred Janopoulos to Respondent's attorney. Therewas a discussion of who represented Respondent andwhat his telephone number was. Janopoulos continuedto try to persuade Jerousek, Sr., that Respondent didnot need anattorney and that they could settle thematter between them then and there. In the courseof this discussion Janopoulos told Jerousek, Sr., thatRespondent had broken the law by discharging twoemployeesfor engaging in unionactivities and warnedhim againstsimilar conduct. Jerousek, Sr., protestedRespondent's innocence and refused to discuss the mat-ter further. Janopoulos told Jerousek, Sr., that the Unionwould take the matter to the Labor Board.Janopoulos and Gilmer went from Respondent's plantto the Board's Chicago office, where they filed thecharge which gave rise to this case. A couple of dayslater and againa couple of weeks later Janopouloscontacted Respondent's attorney by telephone as Jerou-sek, Sr., had requested. The attorney declined to recog-nize the Union, stating that Respondent could not afforda union.On the morning of April 26 Respondent had in itsemploy 25 productionand maintenanceemployees. Thereisno dispute that 22 of these are properly includablein a unit of such employees. The General Counsel wouldexclude the other three on various grounds. Respondentwould include them. The facts with respect to eachare as follows:Walter Marecki, the servicemanager, 'was the thirdman, along with Willis and Zager, in the service depart-ment prior to April 24. The service department writesup orders and receives and ships the materials whichRespondent's customers send to its plant to be putthrough a hardening process. Additionally, employeesin that department serve the customers by checkingon the status of their orders when they telephone fromtime to time to inquire about them. This chore frequentlytakes service department employees into the productionareasof the plant and brings them into contact withother production 13 employees. Marecki is hourly paid" These details, unimportant in my view of this case, are the onlyrealdisagreement between Janopoulos and Jerousek, Sr , in theiraccounts of what happened on themorningof April 26 I,have creditedJerousek, Sr I think Janopoulos got carried away into trying to makea good case better when he was interrogated at length on this point.3A list, prepared by Respondent, of Respondent's employees asand receives overtime pay for overtime work. His rateis approximately $3.10.Edmund McHugh is an inspector. It is his job toinspect the work turned out by other production13employees, principally through the use of a machineknown as a Rockwell Hardness Tester. He, too, is hourlypaid and receives overtime. His rate is approximately$3.Approximately $2.60 an hour is on the high sideof the range of hourly rates of pay received by mostproductionand maintenanceemployees.Walter Descher is an expediter. He works from adesk in the service department. It is his job to followorders as they are handled in the plant to make surethat they are processed expeditiously. His duties bringhim into frequent contact with other production13employees.He is salaried and does not receive anyovertime pay because, apparently, he does not workany overtime hours. The record does not reveal theamount of his salary.B.Contentions and Conclusions1.The 8(a)(3)Respondent contends that Walter Willis was laid offfor economic reasons and that Kinley Wallace was laidoff for incompetence. I find that both were discharged"for engagingin unionactivities in violation of Section8(a)(3) and (1) of the Act.Respondent's economic defense fails for a numberof reasons. Its own records reveal that its situationbrightened in March and the first part of April. Aftersubstantial lossesbeginningin late 1967and runningthrough January and February 1968, March showed 'aprofit of $7,102.48. This trend continued into middleApril, the period when Respondent's employees beganto try to organize themselves. The final figure for April,a figure which would not yet have been available toJerousek, Sr., and Michaels when the decision wasmade to get rid of Wallace and Willis, was a verymodest loss of $633.10, attributable to a sudden dipin orders near the end of the month. Therefore, theexplanation which Respondentrelieson to justify reduc-ing its servicedepartment from three men to one restson a shaky basic premise. When the figures are weighedagainst thefact that Jerousek, Sr., did not find timesso bad that he could hot overrule Michaels' recommenda-tion to get rid of 10 employees out of a total workforce of 27 and the fact that Respondent hired a numberof new employees during this same period,the argumentcomes toppling to the ground. Finally, it is renderedof April 26 which is in evidence categorizes employees as either "produc-tion"or "maintenance."Marecki, McHugh,and Descher are all listedamong the "production"employeesi'As far as I am concerned, an employee is "laid off" when hehas, for some reasonable period of time,some reasonable expectationof recall to his former job with his status unimpaired,an employeeis"discharged" when he has no such expectation Despite Respondent'sprotestationsto the contrary with respect to Willis, I find that Respondenthad no intention of ever recalling either Wallace or Willis when itterminated their employment on April 24 and 25, respectively. JERO STEEL TREATING, INC.a death blow by the fact that 9.of the 10 men namedinMichaels'April 22 memorandum to the Jerousekshad signed authorization cards for the Union.Respondent relies on the fact that Allen Zager waslaid off from the service department along with Willisand recalled a month later rather than Willis becauseof his greater seniority.This argument,also,willnotbear close scrutiny.There is no evidence that Respondentadheres to any strict seniority,system.Therefore, thefact that Zager was hired after the beginning of Willis'first period of employment but before the beginningof his second did not give him a clear seniority rightto be recalled before Willis when Respondent founditneeded a second man in the service department.If the shoe were on the other foot and the GeneralCounselwere arguing for Zager as against Willis,Respondent could with equal logic argue that Willis'first period of employment gave him seniority rightsover Zager even though Willis had quit and been rehiredas a new employee. There is greater significance inthe fact that Zager was the 1 man among the 10 namedin Michaels'memorandum who had not signed an author-ization card and in the fact that recalling him ratherthanWillis brought back an antiunion rather than aprounion employee. Also, Respondent concedes thatits production employees are regularly transferred fromjob to job,but it justifies hiring new employees inthe period just before and just after discharging Willisrather than transferringWillis to other duties on theground that Willis was not trained for the other jobs.However,during his first period of employment Willisworked for a short period as a "straightener."Thereisno evidence that Willis'work as a straightener wasunsatisfactory,thatWilliswas not capable of beingtrained for other jobs,or that new employees hiredin the period when Willis could have been transferredrather than discharged did not have to be trained byRespondent.Therefore,Ifind that Michaels includedZager among the nine prounion employees he decidedto get rid of when he wrote his memorandum in orderto disguise his antiunion motive in recommending areduction in force.Ifind that Jerousek,Sr., includedZager with Wallace andWilliswhen he made the finaldecision in order to disguise his real motive of gettingrid of the two leaders in the organizing campaign.With respect to Wallace's alleged incompetency, therecord shows that any dissatisfaction Michaels or theJerouseks may have had with his work related to themanner in which he had performed as a supervisor,not the manner in which he was performing as a rank-and-file employee after his demotion. The only evidencewhich can be construed as falling in the latter periodisan admission by Wallace on cross-examination thathe had dropped"some parts behind the bench." Onthe other hand,Michaels stated his reasons for includingWallace's name in his memorandum as follows:A.Whywas Kinley Wallace's name placed onthis list?A. In my opinion Kinley Wallace was just nogood as an employee.Q. And you basethat upon what?527A. His attitude, his ability.Q. Had you had any incidents that would indicatework ability?A.Well, he had the title as foreman on theday shift, and I had occasion to talk to this manonce or twice a week. He needed constant supervi-sion.Q. And would you express an opinion as toMr. Wallace's ability to be foreman of this opera-tion, if you have one?A. No good.Q. And what was the reason and facts uponwhich you base thatconclusion?A.His ability to handle the shop in general,the people, his knowledge of the business, hisattitude, aggressiveness.Jerousek, Sr., also testified that it was Wallace's short-comings as a supervisor which made him unhappy withWallace, thus:Q. Now, why did you identify Mr. Kinley Wal-lace as one of those who would be laid off?A.Well,Wallace, in my estimation, wasn't areal good employee.'Q. And wherein was he deficient?A. He just didn't seem to work in as far asthework is concerned, as far as supervision isconcerned, and people were checking around tryingto find jobs. He was usually off somewhere notgetting in and helping where he really should.Q. So it was more efficiency reasons you namedhim?A. That's right.But Wallace was not discharged from a foreman's job.He was discharged only after he had been back inthe ranks for approximately 10 days, doing the workof a rank-and-file employee without criticism. Somemore persuasive evidence of Wallace's alleged incompe-tency than Respondent was able to adduce is requiredto offset the fact that Respondent found Wallace asatisfactory employee for nearly 6 years before it sudden-ly found him unsatisfactory when he sought to jointhe Union.In addition, Respondent introduced as part of itsdefense evidence that it had from time to time receivednotices from Wallace's creditors of their intentions tomake demands upon it under wage assignments executedby Wallace. When this subject was raised, Respondentjustified its relevance on the ground that it related tothe total picture of why Respondent decided to dischargeWallace. Yet, as the portion of Jerousek, Sr.'s testimonyjust quoted makes clear, Wallace's problems with credi-tors over the years were no part of Respondent's ostensi-ble reason for discharging him. And the fact is equallyuncontroverted that other employees, namelyWillieBrooks, had troubles as great if not greater than Wallace,yetMichaels testified that Brooks was not dischargedbecause "he was a terrific man." 528DECISIONSOF NATIONALLABOR RELATIONS BOARDThe affirmative evidence presented by the GeneralCounsel to establish Respondent's discriminatory motivefor dischargingWalterWillis and Kinley Wallace isoverwhelming.Willis and Wallace led the campaign toorganize Respondent's employees.Willis made the firstcontact with the Union.The key meeting was heldatWallace's house.Between them,Wallace and Willissigned up all the men who did not sign cards at themeeting.Respondent learned of the organizing campaignand of Wallace'sandWillis'role almost immediatelywhen Erndahl told Jerousek,Jr.,what was going on.Lessthan 10 days later Wallace and Willis were dis-charged precipitately at a time when no valid economicor noneconomic reason existed for getting rid of them.Therefore,based on the record considered as a wholeand relying especially on the timing of the dischargesand the weak and shifting nature of the defenses advancedby Respondent,I find that Respondent violated Section8(a)(3) and(1)of the Act when it discharged KinleyWallace on April 24 and Walter Willis on April 25in order to discourage the union activities of its employ-ees.2.The 8(a)(1)Michaels asked Willie Brooks whether the men hadjust held a meeting in the' locker room and whetherhe or any of the other men had a union card.Althoughthis is the only incident of independent 8(a)(1) allegedby the General Counsel in his complaint, it is not anisolated incident since it took place in the context ofRespondent's other unfair labor practices.I find,there-fore,thatRespondent violated Section 8(a)(1) of theAct by interrogating an employee about the union activi-tiesof its employees.Regency Electronics,Inc.,169NLRB 223.'-53.The 8(a)(5)Respondent'sanswer admits the appropriateness ofthe production and maintenance unit alleged in the com-plaint but denies majority and demand.However,neitherissue is raised in Respondent'sbrief and they have,Ipresume,been abandoned as serious defenses to theGeneral Counsel's argument that Respondent has com-mitteda Joy Silk Millsviolation"of Section 8(a)(5)" Respondent cites this case in its brief as standing for the propositionthat asking an employee if she had any union cards does not violatethe Act,apparently a misreading of page 10 of the Trial Examiner'sDecision Other cases cited by Respondent are inapposite since Michaels'interrogation of Brooks, under all the circumstances of this case, wasnot an isolated incident and was clearly coercive"`JoySilkMills, Inc,supra,The Charging Party goes further Itargues that, even absent any findings that Respondent violated Sec.8(a)(1) and(3)of the Act, a violation of 8(a)(5) should be foundunder the rationale ofRetail ClerksUnion,Local 1179 v N.L R B ,376 F 2d 186(C A 9), as acquiesced in by the BoardinJohn PSerpa, Inc.,166NLRB 336 In my opinion,the key sentence in thecourt'sopinion inSerpa is,"However, when the employer makeshis own examination of the authorization cards and is convinced oftheir identity"and validity,as the Trial Examiner found thatSerpahad done, a subsequent refusal to recognize the union is adequateaffirmative evidence of a lack of good faith doubt as to majoritystatus"Ihave specifically found, as set forth underFactsabove,of the Act.In any event,they do not require extensiveconsideration for both are simple and based on uncontro-verted facts.As to the size of the unit,as of April 26 therewere 22 men who all parties agree should be in. SinceIhave found that Kinley Wallace and Walter Williswere illegally discharged just prior to April 26, theymust be added,bringing the total to 24. The only disputesconcern Walter Marecki,the service manager,EdmundMcHugh,the inspector,and Walter Descher,the expedi-ter.The General Counsel would exclude all three onthe ground that they lack a community of interest withproduction and maintenance employees.He advancesas an additional ground for excluding Marecki the conten-tion that he is a supervisor within the meaning of theAct.There is no basis in the record for excludingany of these men. While Respondent admits that Mareckiis the service"manager,"there is no evidence thathis relationship with other employees in the servicedepartment,when there are other employees in theservice department,gives him any authority or responsi-bility greater than the routine carrying out of routineduties. If any significance is attached to the fact thathis job is mainly a paper and pencil one, it is clearthat his clerical duties relate to the plant and not tothe office. Insofar as the community of interest argumentrelates to all three men, their duties are an integralpart of Respondent'sproduction process and all threecome into frequent contact with other production andmaintenance employees.The lone fact that Descher,apparently alone of all Respondent'sproduction andmaintenance employees,is salaried and not hourly paidisnot sufficient to outweigh all the other factors whichestablish that he, likeMarecki and McHugh, has acommunity of interest with production and maintenanceemployees.Adding Marecki, McHugh,and Descher tothe 24 men already found in the unit,I find that Respond-ent had 27 production and maintenance employees onApril 26.The General Counsel managed to authenticate 15 ofthe 16 cards which Janopoulos waved in front of Jerou-sek, Sr.,on April 26.Each is signed by one of the27men in the unit.The fact that they do not bearthe dates on which they were signed is immaterial.The fact that they were signed on April 14, 15, or16, as the case may be,isuncontroverted.The factthat several do not name Jero Steel Treating, Inc.,as the employer involved is immaterial.The cards autho-rize the Union to deal with the signer's"employer"on his behalf.There is no evidence that the men whosigned them had any employer other than Respondenton the day they signed.American Beauty Baking Co.,171NLRB No. 98.The Union needed only 14 validcards to establish its majority in a unit of 27 employees.Ithad at least 15. I find, therefore,that on April 26the Union represented a majority of Respondent's pro-duction and maintenance employees.that no examination sufficient to convince Jerousek, Sr , of the identityand validity of the Charging Party's authorization cards took placeTherefore,I reject the Charging Party's alternative argument JERO STEELTREATING, INC.As to 'demand, Respondent admits that Janopoulos,on April 26, asked Jerousek, Sr. to recognize the Unionon the basis of a card check and sit down immediatelytowork out a, contract. The fact that Jerousek, Sr.,did not give Janopoulos a straight yes or no answerbut simply referred him to Respondent's attorney doesnot make the words spoken by Janopoulos any lessoperative as a demand for recognition.John P. Serpa,Inc.,155 NLRB 99. It only serves to shed some light,however dim, on Respondent's motive for rejecting thedemand since a union is entitled to an answer whenit asks for recognition.In its brief Respondent argues that this case doesnot fall within the JoySilkMillsdoctrine because:1.There has been no effort to thwart a fairelection-no alleged unfair election-no allegedunfair labor practice between the date of the Uniondemand for recognition and the filing of Case No.13-RM-942 by Respondent.. . .2.Respondent took no position at the time theUnion requested recognition and referred UniontoRespondent's attorney. Immediately followingthe settlement of the Board's jurisdiction Respond-ent filed Case No. 13-RM-942.3.There has been no rejection of the principleof collective bargaining.Point 2 requires some preliminary explanation. Inhis complaint, the General Counsel initially based juris-diction on an allegation that Respondent meets theBoard's direct outflow standard. Respondent's answerdenied that fact. At the opening of the hearing, a stipula-tionwas received that Respondent meets the Board'sindirect outflow standard. Respondent's brief states:Mr. Janopoulos left the company and immediatelywent down to the Board and filed the above entitledcharges (case No. 13-CA-8407) at 9:46 A.M. ofthe same day [i.e., April 26]. During discussionswith the Respondents attorney subsequent to thefiling of these charges a question of the jurisdictionof the Board over this case arose which was finallysettled by stipulation proposed by the attorney forthe board on October 24, 1968 and agreed to afterinvestigation by the attorney for the Respondenton November 13, 19_68. Said stipulation was readinto the record verbatim_ . . Whereupon theRespondent filed case 13-RM-942 at 2:08 P.M.on November 13, 1968.The hearing in this case was originally scheduled forNovember 13. However, on October 14, at Respondent'srequest, it was postponed until November 19. On Novem-ber 12 Respondent filed a motion to stay hearing. Acopy of the petition in Case 13-RM-942 which is inevidence indicates that it was filed by Respondent'sattorney on November 12. On November 14 the hearingwas again postponed from November 19 to December3.From these various formal documents and the datesthey contain, and relying especially on the statementquoted above from Respondent's brief, I gather thatRespondent sought at the last minute to extricate itselffrom the threat of having to recognize and bargainwith the Union by Board fiat which the outstanding529complaint posed by substituting a Board election. Bethat as it may, Respondent places its main relianceon the fact that it has not thwarted the Board's electionprocess but has, rather, sought to invoke that processin order to resolve the question concerning representationposed by the Union's demand.If the arguments set forth in Respondent's brief areconsidered seriatim, the weakness of Respondent's posi-tion becomes manifest. First, it argues that it has notbeen guilty of any effort to thwart a fair election, thatthere has been no alleged unfair election. But a Boardelection is not a sinequa nonto a JoySilkMillsviolation as cases so numerous no extensive citationsare required will attest. E.g.,American Beauty BakingCo., Inc., supra.Apparently Respondent has confusedthe situation here with the Board'sBernel Foamdoctrine.Bernel Foam Products Co., Inc.,146 NLRB 1277. Next,Respondent argues that all of the unfair labor practiceswhich I have found occurred prior to Janopoulos' visitto Respondent's plant on April 26, a point well taken.But, whileJoy Silk Millsitself speaks in terms of anemployer faced with a demand for recognition refusingin order to gain time and dissipate the union's majority,later cases have clearly established that the unfair laborpractices relied on to prove the employer's bad faithin refusing recognition need not come after the demandin a literal sense. It is sufficient if they occur in thecontext of the organizing campaign and thus are contem-poraneous with the demand. Here, the illegal interroga-tion of Willie Brooks took place during the week of24, and the discharge of Walter Willis on April 25;allobviously events contemporaneous with the April26 demand and thus sufficient basis for an inferenceof Respondent's bad faith.American Beauty Baking,Inc., supra; San Angelo Packing Company,163 NLRB842; Boot-Ster Manufacturing Company, Inc.,149 NLRB933, affd. 361 F.2d 325 (C.A. 6). Then, Respondentargues that it did not refuse to recognize the ChargingParty but merely postponed an answer by referringJanopoulos to its attorney, ultimately itself trying toresolve the question concerning recognition in a propermanner by invoking the Board's election process. AsI have found, of course, Respondent's attorney explicitlytold Janopoulos that Respondent would not recognizetheUnion when he told Janopoulos that Respondentcould not afford a Union. But even that finding isnot essential toa Joy Silk Millsviolation since Jerousek,Sr.'s action in referring Janopoulos to Respondent'sattorney on April 26 is itself a refusal to recognize.When a union demands recognition of an employer,itisat least entitled to an answer.John. P. Serpa,Inc., supra.Finally,Respondent argues that it has not rejectedthe principle of collective bargaining. Disagreement withthe other points in Respondent's defense must of necessi-ty result in disagreement with this one. Therefore, Ifind that Respondent had no good-faith doubt of theCharging Party's majority when it refused recognitonon April 26. In reaching this finding I rely on theviolations of Section 8(a)(1) and (3) of the Act I have 530DECISIONSOF NATIONALLABOR RELATIONS BOARDfound. In addition, I rely on the factors in this caseurged on me by the Charging Party as supporting afinding of aserpaviolation, namely, the fact that Jerou-sek, Sr., expressed no doubt of the number, authenticity,or validity of the Union's authorization cards in hisconfrontation with Janopoulos on April 26, that factthat Jerousek, Sr., at that time shunted Janopoulosoff on Respondent's attorney, and the fact that Respond-entwaited 7 months before filing a petition for anelection. Since Respondent acted in bad faith in refusingthe Union's demand for recognition and thereby rejectedthe principle of collective bargaining, it has violatedSection 8(a)(5) of the Act.Upon the foregoing findings of fact, and on the entirerecord in these cases, I make the following:CONCLUSIONS OF LAW1.Jero Steel Treating, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Truck Drivers, Oil Drivers, Filling Station andPlatform Workers Union, Local 705, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.Allproductionandmaintenanceemployeesemployed by Respondent at its plant in Skokie, Illinois,excluding office clerical employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act.4.At all times on and after April 26, 1968, the Unionhas been and presently is the representative for thepurpose of collective bargaining of the employees inthe unit described above and, by virtue of Section9(a) of the Act, has been and now is the exclusiverepresentative of all the employees in said unit forthe purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, or other termsand conditions of employment.5.By refusing on or about April 26, 1968, and atall times thereafter, to bargain collectively with theUnion in respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentof the employees in the unit described above, Respondenthas refused to bargain with the above-named labor organ-ization and thereby has violated Section 8(a)(5) and(1) of the Act.6.By discharging Kinley Wallace on April 24, 1968,and by discharging Walter Willis on April 25, 1968,Respondent has discriminated with respect to their hireand tenure of employment, discouraging membershipin the above-named labor organization, and thereby hasviolated Section 8(a)(3) and (1) of the Act.7.By interrogating an employee about his union activi-ties and about the union activities of other employees,Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteedto them by Section 7 of the Act, and thereby hasviolated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Ihave found that Respondent has discriminatedagainstKinleyWallace and Walter Willis. Therefore,Iwill recommend that Respondent offer each immediateand full reinstatement to his former or substantiallyequivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed andmake each whole for any loss of earnings he mayhave suffered as a result of his discharge by payingto him a sum of money equal to that which he normallywould have earned as wages from the date of his dis-charge until the date of Respondent's offer of reinstate-ment, less his net earnings during such period, withbackpay and interest thereon to be computed in themanner prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Iwill also recommend that Respondent bargain, uponrequest, with the Union in respect to the rates of pay,wages, hours of employment, and other terms and condi-tions of employment of its production and maintenanceemployees and, if an understanding is reached, embodysuch understanding in a written agreement.Finally,since the unfair labor practiceswhichRespondent has committed are flagrant and exhibit adeliberate purpose to thwart the rights of its employees,Iwill recommend that it cease and desist from interferingwith those rights in anymanner.Upon the foregoing findings of fact and conclusionsof law and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERJero Steel Treating,Inc., its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees about their union activ-ities.(b)Discriminating against its employees in order todiscourage membership in Truck Drivers, Oil Drivers,Filling Station and Platform Workers Union,Local 705,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any otherlabor organization.(c)Refusing to recognize and bargainwith TruckDrivers, Oil Drivers, Filling Station and Platform Work-ersUnion,Local 705,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of its employeesin the unit found appropriate herein: JEROSTEEL TREATING, INC.(d) In any manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Offer to Kinley Wallace and to Walter Willis imme-diate and full reinstatement to his former or substantiallyequivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed andmake each whole for any loss of pay suffered as aresult of Respondent'sdiscrimination against him inthe manner set forth above under "The Remedy."(b)NotifyKinleyWallace and/or Walter Willis ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order.(d)Upon request, bargain collectively with TruckDrivers, Oil Drivers Filling Station and Platform WorkersUnion, Local 705, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment of the employees in the appropriate unitdescribed above under "Conclusions of Law" and, ifan understanding is reached, embody such understandingin a signed agreement.(e)Post at its plant in Skokie,Illinois,copies ofthe attached notice marked "Appendix. 1117 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.'T In the event that the Recommended Order is adopted by theBoard,thewords"This notice is posted by Order of the NationalLaborRelations Board after a trial at which all sides had the chanceto give evidence,the NationalLaborRelations Board found that we,Jero Steel Treating, Inc , violated the National Labor Relations Act,and ordered us to post this notice,"shall be substituted for the words"Pursuant to the Recommended Order of a Trial Examiner of theNationalLaborRelations Board and in order to effectuate the policiesof the National Labor Relations Act we hereby notify our employeesthat,"in the notice In the further event that the Board'sOrder isenforced by a decree of the United States Court of Appeals, thewords "This notice is posted by Order of the United States Courtof Appeals" shall be substituted for the words "This notice is postedby Order of the National Labor Relations Board."531(f)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IIN In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notifythe RegionalDirector for Region 13, in writing,within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collectivebargainingor other aid or protection; andTo refrain from any or all of these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT ask youquestionsabout yourunion activities.WE WILL immediately offer to reinstate KinleyWallace and Walter Willis to their former or sub-stantially equivalent jobs without any change inthe seniority or other privileges they enjoyed beforewe discharged them and we will pay to them anymoney they lost as a result of our discriminationagainst them with interest at 6 percent.WE WILL notify Kinley Wallace and/or WalterWillis, if either or both of them are presently servingin the Armed Forces of the United States, of theirright to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.WE WILL recognize Truck Drivers, Oil Drivers,Filling Station and Platform Workers Union, Local705, International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America,as the only collective-bargaining representative ofour employees in the bargaining unit which is:All production and maintenance employeesemployed at our plant in Skokie,Illinois,excluding office clerical employees, guards,and supervisors as defined in the Act.WE WILLbargain,on request,with Truck Driv-ers, Oil Drivers, Filling Station and Platform Work- 532DECISIONSOF NATIONALLABOR RELATIONS BOARDersUnion, Local 705,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, on wages,hours,and condi-tions of employment, and any agreement we reachwill be put in writing and signedAll our employees are free to join or notjoin Truck Drivers, Oil Drivers,Filling Stationand Platform Workers Union,Local 705, Inter-nationalBrotherhood of Teamsters, Chau-ffeurs,WarehousemenandHelpersofAmerica, or any other labor organizationJERO STEEL TREATING,INCDatedBy(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any othet materialIf employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice, 881 U SCourthouse and Federal Office Building,219 South Dear-bornStreet,Chicago,Illinois60604,Telephone312-353-7572TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMIN K BLACKBURN,Trial Examiner I issuedmy Decision in this case on February 20, 1969 In itI found that Respondent had violated Section 8(a)(1),(3), and(5) of the Act My Section 8(a)(5) finding wasbased,in part,on a finding that the Charging Party,on April 26,1968, represented 15 employees in a unitof 27,as evidenced by 15 authenticated authorizationcards among 16 received in evidence as General Coun-sel's exhibitsAs a remedy for the refusal to bargain,I recommended that Respondent be required to bargain,upon request,with the Union in a unit composed ofallproduction and maintenance employees employedby Respondent at its plant in Skokie,Illinois, excludingoffice clerical employees,guards, and supervisors asdefined in the ActOn July 7, 1969,the Board reopened the record andordered further hearingThe Board'sOrder reads, inpertinent partIn its exceptions Respondent contends,interalga,that,contrary to the Trial Examiner'sfindings,theUnion did not in fact enjoy the support ofamajority of the production and maintenanceemployees for whom the Union requested recogni-tion on April 26, 1968 In support of this contention,Respondent alleges that,in addition to the 27employees found by the Trial Examiner to havebeen employed within the unit on April 26, 1968,it had in its employ four named individuals classifiedas "truckdrivers "The record shows that none of the employeeswhose unit status was litigated at the hearing wereclassified astruckdrivers"and that there wasno indication one way or the other as to the exist-ence of any truckdriver employeesIn the above circumstances,and as the questionraised by Respondent'sexceptionsmay have arelevant bearing on the disposition of this case,we shall remand the case to the Regional Directorfor further hearing Accordingly,IT IS HEREBY ORDERED that this proceedingbe, and it hereby is, reopened,and that a furtherhearing be held before Trial Examiner Blackburnon Respondent's exceptions,to determine the fol-lowing matters (1) whether the individuals identifiedas "truckdrivers"by Respondent's exceptions werein fact in Respondent's employ on April 26, 1968,and (2)ifso,whether,under established Boardprinciples,they should be deemed to be part ofthe appropriate unitPursuant to the Board'sOrder and due notice,hearingwas held before me on August 13, 1969, in Chicago,IllinoisAt the outset the General Counsel and theCharging Party moved for permission to introduce evi-dence relating to the 16th authorization card with aview to authenticating it I denied the motion on theground that the hearing was limited to the two issuesspecified in the Board'sOrderThe General Counseland the Charging Party took a special appeal to theBoard under the provisions of Section 102 26 of theBoard'sRules and Regulations,Series 8, as amendedI proceeded to receive evidence relevant to the truckdri-ver issues and, no response to the General Counsel'sand the Charging Party's request having been receivedfrom the Board,closed the record that afternoonOn August 14, 1969, the Board reversed my rulingrefusing to permit General Counsel or ChargingParty to authenticate a Union authorization card"Pursuant to the Board's ruling I reopened the recordon September 2, 1969Further hearing on the issue of the authenticity ofthe 16th card was held, pursuant to due notice,beforeme in Chicago on September 23, 1969All parties were present on both hearing days andwere afforded full opportunity to call and examine orcross-examine witnesses,otherwise introduce evidence,and argue orally I have carefully considered briefs filedby all partiesUpon the record made at the hearingon August 13 and September 23, 1969,and from myobservation of the demeanor of the witnesses whiletestifying, I make the followingFINDINGS AND CONCLUSIONSITHE TRUCKDRIVER ISSUETed Gordon,Manuel Medeiros,Carl Behnke, andHarryLewandowskiwere,indeed,employedbyRespondent as truckdrivers on April 26, 1968 JERO STEELTREATING, INC.Respondent uses four ton-and-a-half stake trucks topick up and deliver the metal parts which its customerssend to it for hardening through heat treating. Thetrucks are leased. Each of the four drivers is assignedone of the trucks. He services it and performs minormaintenance on it. The whole process consumes lessthan an hour a week. Maintenance employees who areincluded in the unit found appropriate in my February20, 1969, Decision sometimes help the drivers.Each driver is assigned a geographic area. One coversthe north side of the city of Chicago proper. Anothergoes regularly to the far north suburbs, a third to thewest, and the fourth to the southwest. They arrivefor work at 7:30 eachmorning,Monday through Friday,15minutes after the day shift has started. They spendapproximately an hour loading their trucks, with thehelp of a unit employee who operates a forklift truckThey determine what customers have orders for themto pick up from a list in the shipping area of theplant. They leave on their appointed rounds, deliveringand picking up orders. If Respondent has some instruc-tions for them during the day, it can contact themon one-way radios in their trucks.When they havefinished their rounds, generally around 3 or 4 p.m.,they return to the plant where they unload their trucks,assisted again by the forklift driver. They turn in thepaperwork which accompanies the orders they havepicked up. They relay any special instructions or requestsreceived from customers to the shipping clerk or aproduction foreman. They park their trucks in frontof the plant and go home. They average about an hourand a half or 2 hours a day at the plant out of anaverage 9-hour workdayTruckdrivers do not work on Saturdays. In-plantemployees do. Truckdrivers eat their lunch when andwhere they please. In-plant employees get half an hourfor lunch, starting generally around 12.30 p.m. whenthe lunch wagon shows up at the plant. Truckdrivers,like in-plant employees, are hourly paid. They punchthe same timeclock as in-plant employees. The recorddoes not reveal their rate or rates of pay, either nowor in April 1968. The record does not reveal this informa-tion for in-plant employees either. Like in-plant employ-ees, truckdrivers get time and a half for overtime.Truckdrivers are supervised directly by Plant ManagerJames Jerousek, Jr. Jerousek, Jr., supervises in-plantemployees through an intervening layer of foremen.Truckdrivers perform no production work. They some-timeshelp wrap parts for delivery in the shipping areaof the plant. Their duties regularly bring them intocontact with shipping clerks, the forklift driver, andforemen; irregularly, with three maintenance employees.All Respondent's employee benefits and policies applyto truckdrivers as well as in-plant employees. Thisincludes vacations, paid holidays, group insurance, peri-odic wage rate review, 30-day probationary period, andrules.Vacationing truckdrivers are replaced by in-plantemployees. Truckdrivers and in-plant employees are list-ed together on one integrated seniority list maintainedby Respondent.533Ted Gordon was hired as Respondent's first employee.In the beginning he worked in the plant. When Respond-ent acquired its first truck Gordon was assigned todrive it. He has not worked in the plant since. Medeiros,Behnke, and Lewandowski were all hired as truckdrivers.They have never worked in the plantThe Charging Party argues that Respondent is boundby its agreement that a unit which excludes' truckdriversisan appropriate unit, as distinguished from the mostappropriate unit. As evidence of such an agreementitcites the fact that Respondent, in its answer, admittedthe appropriateness of the unit as set forth in the com-plaint and the fact that Respondent has not since amend-ed its answer. The complaint alleged a production andmaintenance unit, excluding office clericals, guards, andsupervisors. It was silent as to truckdrivers. In viewof the manner in which this issue has arisen, I cannotnow find that Respondent intended any such agreementas the Charging Party would have me find. Rather,it is clear from the fact that the existence of truckdriverswas never even mentioned until Respondent filed itsexceptions to my Decision of February 20, 1969, thatwhether or not they should be included or excludedin a production and maintenance unit was beyond thecontemplation of all parties during the initial pleadingstages of this case.The Charging Party also cites the fact that it hasnot sought a unit which includes the truckdrivers anddoes not now seek to represent them. While this isa factor which is normally accorded considerable weightin resolving this issue, it is not entitled to controllingweight here. The Board's Order reopening the recorddoes not ask whether a unit of Respondent's productionand maintenance employees, excluding the truckdrivers,would be an appropriate unit. Rather, it asks whetherthey should be deemed to be part of the appropriateunit under established Board principles.On the basis of the record as a whole, and especiallyin view of the relation of the truckdrivers to the flowof materials and products into and out of Respondent'splant, I find that the truckdrivers have a sufficient com-munity of interest with Respondent's in-plant employeesto warrant their inclusion in the same unit and shouldbe deemed to be part of the appropriate unit underestablished Board principles.E. H. Koester Bakery Co.,Inc.,136 NLRB 1006;Marks Oxygen Company of Ala-bama.147NLRB 228;Cumberland Farms, Inc.,167NLRB 593. Therefore, the appropriate unit in this caseismore precisely described asAllproductionandmaintenance employeesemployed by Respondent at its plant in Skokie,Illinois, including truckdrivers, but excluding officeclericalemployees, guards and supervisors asdefined inthe Act.Conclusion of Law No. 3 in my February 20, 1969,Decision and the-Appendix thereto are hereby amendedto reflect this correction in the designation of a unitappropriate for the purpose of collective bargaining with-in the meaning of Section 9(b) of the Act. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDIITHE MAJORITY ISSUEAdding the 4 truckdrivers to the 27 in-plant employeesIoriginally found in theunit asofApril 26, 1968,the day the Union demanded and Respondent refusedrecognition, makes a total complement of 31 Therefore,the 16th authorization card becomes a critical pieceof evidence relating to the issue of whether the Unionrepresented a majority of those 31 employees on thatcrucial dayGeneral Counsel's Exhibit 4-M, the 16th card, bearsthe name Angelo M Mercado Angelo M Mercadowas an employee of Respondent on April 26, 1968,having been hired on April 16 Angelo M Mercado'was called as a witness by the General Counsel atthe reopened hearingMercado testified that Frank Cise-ro approached him in the locker room and asked himwhether he wanted to join the Union Mercado saidthat he did Cisero had him sign his name and addresson a blank piece of paper Mercado testified that thepaper he signed was not General Counsel's Exhibit4-M, a conventional printed authorization card withvarious blanks to be filled inMercado testified thatthe lettered "Angelo MMercado" which appears inthe blank labelled "Employee's Signature" and the "1342N Claremont" which appears in the blank labelled"Address" looked likehis signaturebut had not beenplaced on General Counsel's Exhibit 4-M by him Hetestified that the "Jero Steel Treating 7337 N Lawndale-Skokie" which appears in the blank after the words"authorize my employer," the "furnice [sic] operator"which appears in the blank after "Class of Work,"and the "4-17-68" which appears in the blank after"Starting Date" were not in his handwriting He pointedout a distinction between the "a's" in"Lawndale"and the "a's" in his name and address and statedthat he never made an "a" as it appears in "Lawndale "Frank Cisero was also called as a witness by theGeneral CounselHe testified that the piece of paperwhich Mercado hadsigned tosignify his desire to jointheUnion was General Counsel's Exhibit 4-MHefurther testified that he hadseenMercado write notonly hisnameand address but also "4-17-68," "furniceoperator," and "Jero Steel Treating 7337 N Lawndale-Skokie "Both Mercado and Cisero testified that McArthurBrooks and Willie Brooks were presented in the lockerroom on thisoccasionNeither McArthur Brooks norWillie Brooks was called as a witness by any partyIcreditMercado over CiseroIn doingso I relyon the fact that the "a's" in"Lawndale" are obviouslydifferent from the "a's" in"Angelo M Mercado 1342N Claremont" on General Counsel's Exhibit 4-M evento my nonexpert eye and Cisero's incompatible testimonythat he saw Mercado write both Therefore, I find thatthe paper which Mercado signed to signify his desireto join the Union was not General Counsel's Exhibit4-M and that General Counsel's Exhibit 4-M has notbeen authenticated for purposes of counting it towardthe Charging Party's majorityA finding, however, that only 15 of the 16 authorizationcards which Peter Janopoulos waved in front of JamesJerousek, Sr , on April 26, 1968, had been signed byemployees of Respondent does not dispose of the majority issueOn the basis of Mercado's testimony thathe intended to join the Union when he signed his nameand address to a blank piece of paper, I find thatthe Union, in fact, represented a majority of 16 employ-ees out of 31 in the unit when it demanded recognitionon April 26, 1968Inmy Decision of February 20, 1969, I based myfinding that Respondent had violated Section 8(a)(5)of the Act on its commission of contemporaneous viola-tions of Section 8(a)(1) and (3) Since the reopenedhearing has not altered the fact that the Union represent-ed a majority in an appropriate unit, even though thesize of the unit and the size of the Union's provedsupport in that unit have changed, I reaffirm that findinghereBy discharging the leaders of the campaign toorganize its employees and by coercively interrogatingan employee about his and other employees' union activi-ties,Respondent destroyed the conditions necessary tothe holding of a fair electionMoreover, the unfairlabor practices committed by Respondent were so coercive and pervasive that they not only tend to precludethe likelihood that an election would be a more reliableindication of the employees' desire than the majorityenjoyed by Respondent at the time it demanded andwas denied recognition but also require a bargainingorder to repair their unlawful effect even absent an8(a)(5) violationN L R B v Gissel Packing Company,395 U S 575Upon the record as a whole, including the recordmade at the original hearing as well as the record madeat the reopened hearing, and pursuant to the Board'sOrder of July 7, 1969, I make the followingRECOMMENDATIONI recommend that the Board issue the RecommendedOrder contained in my Decision of February 20, 1969'The transcript of the reopenedhearing onSeptember 23 1969is hereby corrected throughout to reflect the correct spelling of Mercado slast name